Citation Nr: 0708528	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  05-17 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for residuals of injuries 
from a fall, to include a back disorder and bladder 
impairment.



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel









INTRODUCTION

The veteran served on active duty from November 2002 to 
January 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The veteran perfected an appeal as to a claim for service 
connection for "bladder contusion."  In the notice of 
disagreement for the denial of the claim for service 
connection for a bladder contusion, the veteran asserted that 
he had other disabilities as a result of the fall; namely, a 
back disorder.  The RO then treated the back disorder as a 
separate claim and issued a September 2004 rating decision, 
denying service connection for residuals of a back injury and 
abdominal pain.  The veteran filed a timely notice of 
disagreement for this claim. 

The Board recognizes that the veteran's claim for service 
connection for residuals of back injury and abdominal pain, 
and his claim for service connection for bladder contusion 
have been treated separately by the RO.  However, the Board 
sees the veteran's complaints of symptoms, such as bladder 
impairment and a back disorder, as being part and parcel with 
a claim for residuals of injuries from a fall that occurred 
during basic training.  Therefore, while the veteran has not 
perfected an appeal as to the claim for service connection 
for a back disorder, the Board finds that such disability is 
intertwined with and should be considered with the other 
symptoms that are associated with the in-service fall, as 
they stem from the same incident.  As a result, the Board has 
recharacterized the issue to incorporate the symptoms 
associated with the fall.

The veteran had requested a video hearing before the Board; 
however, he subsequently withdrew his request.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Under VA law, an examination or opinion is necessary to make 
a decision on the claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2006).  The 
veteran has submitted competent medical evidence of current 
disabilities, and evidence that an event in service may be 
associated with the veteran's current disabilities, and a VA 
examination and opinion is warranted.  The record reflects 
that VA scheduled the veteran for "spine" and 
"genitourinary" examinations in August and September 2006 
and that the veteran did not report for the examinations for 
"good cause."  See 38 C.F.R. § 3.655 (2006).  Thus, the 
veteran should be rescheduled for those examinations.  

The veteran has been diagnosed with cauda equina injury by a 
private physician who has attributed this to the veteran's 
in-service fall.  Therefore, the veteran should also be 
scheduled for a neurological examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the 
veteran for VA examination(s) to 
determine the etiology of any current 
residuals of injuries from a fall, to 
include a back disorder and bladder 
impairment.  The claims folder must be 
made available to and reviewed by the 
examiner(s) prior to completion of the 
examination report(s), and the 
examination report(s) must reflect that 
the claims folder was reviewed.

Based upon a review of the claims folder, 
the examiner(s) should provide an opinion 
as to whether the veteran has current 
residuals, to include a back disorder and 
bladder impairment, that are as likely as 
not (e.g., a 50 percent or greater 
probability) attributable to the 
veteran's fall in service.  Any 
opinion(s) should be accompanied by a 
written rationale with evidence in the 
claims file and/or sound medical 
principles.

2.  The RO/AMC should schedule the 
veteran for VA examination to determine 
the etiology of any current neurological 
residuals from a fall.  The claims folder 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.

Based upon a review of the claims folder, 
the examiner should provide an opinion as 
to whether the veteran has current 
neurological residuals that are as likely 
as not (e.g., a 50 percent or greater 
probability) attributable to the 
veteran's fall in service.  The examiner 
is asked to address the January 2005 
diagnosis of cauda equina injury by a 
private physician and whether such 
diagnosis is appropriate.  Any opinion(s) 
should be accompanied by a written 
rationale with evidence in the claims 
file and/or sound medical principles.

3.  The RO/AMC should readjudicate the 
issue of entitlement to service 
connection for residuals of injuries from 
a fall, to include a back disorder and 
bladder impairment.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

